DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.

                                              Priority
Acknowledgement is made of applicant's claim for domestic priority under 35 U.S.C. § 120, through utility applications No. 15/812,721, filed 11/14/2017 (now United States Patent No. 10,491,244).
		        Specification
The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [001] of the specification does not provide the status of U.S. application serial no. 15/812,721 (i.e., now U.S. Patent No. 10,491,244, issued 11/14/2017).
                                               Drawings
The formal drawings are accepted.

                                     Claim Rejections - 35 USC § 112
                               The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention. 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                 
Claim 1 recites the limitation “determining which check nodes are satisfied and which check nodes are unsatisfied based on check constraints satisfaction information generated in the hard decision decoding” which is vague with respect to how this determination is being made. The claim further recites the limitation “scheduling a check node processing order by moving at least one unsatisfied check node that would be processed after at least one satisfied check node in a sequential order to be processed ahead of the at least one satisfied check node” which is vague with respect to how this scheduling a check node order is being done as well as how this ties into the preceding performing a soft decision decoding.
Independent claims 9 and 16 include similar limitations of independent claim 1 and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for similar reasons.
Dependent claims depend from the base claims and inherently include limitations therein and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as well.
                                             Double Patenting

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,491,244.
For the purpose of illustration, only claims 1, 9, and 16 of the instant application is compared with claims 1, 9, and 16 of the '244 US Patent in the following table (highlighted limitation is used to indicate conflicting limitations):

Instant Application No. 16/663,484
U.S. Patent No. 10,491,244
1. A method, comprising: 
performing a first iteration of hard decision decoding on a codeword by a first decoder; 
determining which bit nodes satisfy all their respective check nodes and which bit nodes have one or more unsatisfied check nodes based on check constraints satisfaction information generated in the first iteration; scheduling a bit node processing order by moving bit nodes having at least one unsatisfied check node to be processed ahead of at least one bit node having no unsatisfied check nodes; performing subsequent iterations of decoding on the codeword according to the bit node processing order and updating the bit node processing order with updated check constraints satisfaction information after each iteration; 
determining which check nodes are satisfied and which check nodes are unsatisfied after all iterations of the hard decision decoding based on the check constrains satisfaction information; scheduling a check node processing order by moving at least one unsatisfied check node that would be processed after at least one satisfied check node in a sequential order to be processed ahead of the at least one satisfied check node; and performing a soft decision decoding on the codeword according to the check node processing order by a second decoder. 

1. A method, comprising: 

performing a hard decision decoding on a codeword by a hard decision decoder; 



















determining which check nodes are satisfied and which check nodes are unsatisfied based on check constraints satisfaction information generated in the hard decision decoding; scheduling a check node processing order by moving at least one unsatisfied check node that would be processed after at least one satisfied check node in a sequential order to be processed ahead of the at least one satisfied check node; and performing a soft decision decoding by a soft decision decoder on the codeword according to the check node processing order.  


performing a first iteration of hard decision decoding on a codeword by a first decoder; determining which bit nodes satisfy all their respective check nodes and which bit nodes have one or more unsatisfied check nodes based on check constraints satisfaction information generated in the first iteration; scheduling a bit node processing order by moving bit nodes having at least one unsatisfied check node to be processed ahead of at least one bit node having no unsatisfied check nodes; performing subsequent iterations of decoding on the codeword according to the bit node processing order and updating the bit node processing order with updated check constraints satisfaction information after each iteration; 
determining which check nodes are satisfied and which check nodes are unsatisfied after all iterations of the hard decision decoding based on the check constrains satisfaction information; 
scheduling a check node processing order for a soft decision decoding, wherein the soft decision decoding processes check nodes in batches and the check node processing order is scheduled by moving at least one batch of check nodes containing at least one unsatisfied check node that would be processed after at least one batch of check nodes containing no unsatisfied check node in a sequential order ahead of the at least one batch of check nodes containing no unsatisfied check node; 
and performing the soft decision decoding on the codeword according to the check node processing order by a second decoder. 

9. A method, comprising: 

performing a hard decision decoding on a codeword by a first decoder;


















determining which check nodes are satisfied and which check nodes are unsatisfied based on check constraints satisfaction information generated in the hard decision decoding;

39Docket No. 6601-0002CONscheduling a check node processing order for a soft decision decoding, wherein the soft decision decoding processes check nodes in batches and the check node processing order is scheduled by moving at least one batch of check nodes containing at least one unsatisfied check node that would be processed after at least one batch of check nodes containing no unsatisfied check node in a sequential order ahead of the at least one batch of check nodes containing no unsatisfied check node;

and performing the soft decision decoding by a second decoder on the codeword according to the check node processing order.  


a hard decision decoder comprising a bit flip control to perform a hard decision decoding on a codeword, the hard decision decoder comprising: a first decoding order scheduler configured to determine which bit nodes satisfy all their respective check nodes and which bit nodes have one or more unsatisfied check nodes based on check constraints satisfaction information generated in each iteration and schedule a bit node processing order by moving bit nodes having at least one unsatisfied check node to be processed ahead of at least one bit node having no unsatisfied check nodes; and
a soft decision decoder comprising: a second decoding order scheduler configured to: determine which check nodes are satisfied and which check nodes are unsatisfied after the hard decision decoding based on the check constrains satisfaction information; and schedule a check node processing order by moving at least one unsatisfied check node that would be processed after at least one satisfied check node in a sequential order to be processed ahead of the at least one satisfied check node; and
a bit node processor and a check node processor to perform a soft decision decoding on the codeword according to the check node processing order. 

16. A system, comprising:

a hard decision decoder comprising a bit flip control to perform a hard decision decoding on a codeword; and














a soft decision decoder comprising: a decoding order scheduler to: determine which check nodes are satisfied and which check nodes are unsatisfied based on check constraints satisfaction information generated in the hard decision decoding; and schedule a check node processing order by moving at least one unsatisfied check node to be processed that would be processed after at least 41Docket No. 6601-0002CON one batch of check nodes containing no unsatisfied check node in a sequential order ahead of at least one satisfied check node; and

a bit node processor and a check node processor to perform a soft decision decoding on the codeword according to the check node processing order.  



                                          Rationales: 
Regarding independent claims 1, 9 and 16, the table above shows how each of these claims are anticipated by claims 1, 9 and 16, respectively of U.S. Patent No. 10,491,244. Note that instant claim 1 is a broader version of claim 1 issued in U.S. Patent No. 10,491,244, and several limitations in patented claim 1 has been removed from instant claim 1. Thus, instant pending claim 1 may be considered as defining a broader genus version of the species defined in claim 1 of U.S. Patent No. 10,491,244. 
Other parallel dependent claims of the instant application have corresponding issues with the dependent claims of U.S. Patent No. 10,491,244 are also rejected nonstatutory patenting  
                                      Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-15 are rejected under 35 U.S.C, 103 as being unpatentable over Chung et al. U.S. PN: 9,059,738 (herein: Chung) in view of Wang et al. U.S. PN: 9,015,547 (herein: Wang).
As per claims 1 and 9, Chung teaches a method, comprising: performing a hard decision decoding on a codeword by a hard decision decoder (see figure 2A block S120) determining which check nodes are satisfied and which check nodes are unsatisfied based on check constraints satisfaction information generated in the hard decision decoding (see 5, lines 65-67 to col. 6, lines 1-23); scheduling a check node processing order by moving at least one (see figure 2A, block S150 and col. 6, lines 24-30). Chung does not explicitly teach scheduling a check node processing order by moving at least one unsatisfied check node that would be processed after at least one satisfied check node in a sequential order to be processed ahead of the at least one satisfied check node. However, Wang substantially teaches the use of scheduling a check node processing order (see abstract, col. 9. lines 30-39, and claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application modify the decoding system of Chung with the teachings of Wang by including the use of scheduling a check node processing order. This would have been obvious to one having ordinary skill because one of ordinary skill would have recognized by using the scheduling a check node processing order would have heighten the decoding efficiency and increase the flexibility of configuration.
As per claims 2 and 10, Wang substantially teaches wherein the soft decision decoding processes check nodes in batches and the check node processing order is scheduled by arranging any batch of check nodes containing at least one unsatisfied check node ahead of every hatch containing only satisfied check nodes (see abstract, col. 9. lines 30-39, and claim 1). 
As per claim 3, Chung substantially teaches updating the check node processing order after each iteration of the soft decision decoding with updated check nodes satisfaction information (see col. 8, lines 60-63 and col. 9, lines 12-16).

As per claims 5 and 12, Chung substantially teaches wherein the soft LLR for the symbol value is generated based on a difference between the number of satisfied check nodes and the number of unsatisfied check nodes (see col. 9, lines 22-46).
As per claims 6 and 13, Chung substantially teaches wherein the soft LLR for the symbol value is generated according to an equation P = ((#S-#U)*Q+1)*D*X, in which #S is the number of satisfied check nodes. #U is the number of unsatisfied check nodes, Q is a scaling factor, D is the symbol value, X is an original LLR magnitude assigned to the symbol value, is a multiplication sign, and the scaling factor Q and the original LLR magnitude X are selected to satisfy a hardware constraint (see col. 9. lines 22-46). The Examiner would like to point out that the soft LLR values can be determined in many ways based on mathematical formulations. This is considered to be an obvious engineering design choice for determining the soft LLR values.
As per claims 7 and 14, Chung substantially teaches wherein the hard decision decoding is an iterative decoding and the soft LLR is generated after each iteration of the hard decision decoding, and the soft LLR used as the input to the soft decision decoding is the soft LLR generated after any iteration (see col. 7, lines 37-67 and col. 8, lines 1-63).
. 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, U.S. PN; 10,164,656 (herein; Yang) in view of Wang et al. U.S, PN: 9,015,547 (herein; Wang).
As per claim 16, Yang teaches a system (see figure 2 and col. 1 lines 9-14) comprising a hard decision decoder comprising a bit flip control to perform a hard decision decoding on a codeword (see col. 2, lines 27-31) and a soft decision decoder comprising a decoding order scheduler to determine which check nodes are satisfied and which check nodes are unsatisfied after the hard decision decoding; and schedule a cheek node processing order by moving at least one unsatisfied check node to be processed ahead of at least one satisfied check node; and a bit node processor and a check, node processor to perform a soft decision decoding on the codeword according to the check node processing order (see col. 2, lines 32-41 and col. 2, lines 57-67 to col. 3, lines 1-67 to col. 4, lines 15-19). Yang does not explicitly teach scheduling a check node processing order by moving at least one unsatisfied check node to be processed ahead of at least one satisfied check node. However. Wang substantially teaches the use of scheduling a check, node processing order (see abstract, col. 9. lines 30-39, and claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application modify the decoding system of Chung with the teachings of Wang by including the use of scheduling a check node processing order. This would have been obvious to one having ordinary skill because one of ordinary skill would have recognized by 
As per claim 17, Wang substantially teaches wherein the decoding order scheduler is configured to process check nodes in batches, and the cheek node processing order is scheduled by arranging any batch of check nodes containing at least one unsatisfied check node ahead of every batch containing only satisfied check nodes (see abstract, col. 9. lines 30-39, and claim 1). 
As per claim 18, Wang substantially teaches wherein the decoding order scheduler is configured to update the check node processing order after each iteration of the soft decision decoding with updated check nodes satisfaction information (see abstract, col. 9. lines 30-39, and claim 1). 
As per claim 19, Yang substantially teaches comprising a soft log-likelihood ratio (LLR) generator comprising circuitry configured to determine, for a symbol value of the codeword, a number of satisfied cheek nodes and a number of unsatisfied check nodes for a decoding result of the hard decision decoding; and generate a soft log-likelihood ratio (LLR) for the symbol value based on the number of satisfied check nodes and the number of unsatisfied check nodes, wherein the soft decision decoder further comprises circuitry to perform the soft decision decoding on the codeword using the soft LLR as an input (see col. 2, lines 32-41 and col. 2, lines 57-67 to col. 3, lines 1-67 to col. 4, lines 15-19). 
As per claim 20, Yang substantially teaches comprising wherein the soft LLR generator is configured to generate the soft LLR according to an equation P =((#S 
                                                   Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812. The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ESAW T ABRAHAM/Primary Examiner, Art Unit 2112